Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  August 11, 2021                                                                                   Bridget M. McCormack,
                                                                                                                 Chief Justice

                                                                                                             Brian K. Zahra
                                                                                                           David F. Viviano
  162250(30)                                                                                           Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
                                                                                                        Megan K. Cavanagh
  PEOPLE OF THE STATE OF MICHIGAN,                                                                      Elizabeth M. Welch,
            Plaintiff-Appellee,                                                                                       Justices
                                                                    SC: 162250
  v                                                                 COA: 354321
                                                                    Oakland CC: 2018-269358-FC
  JAIME LYNN RIEGER,
             Defendant-Appellant.
  _________________________________________/

         On order of the Chief Justice, the motion of defendant-appellant to add supplemental
  authority to her application for leave to appeal is GRANTED. The supplemental authority
  submitted on August 9, 2021, is accepted for filing.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 August 11, 2021

                                                                               Clerk